Case 6:18-CV-02056-.]A-G.]K Document 1 Filed 11/29/18 Page 1 of 5 Page|D 1

F` '\L.ED
UNITED sTATEs DISTRICT coURT _ 2
MIDDLE DISTRICT oF FLoRIDA mg riot 29 PH 3- 2
0RLAND0 DIvlsIoN , n

l\\ ‘._,l:lul\\
,;_";? t \§h{i L`,i OF FLQR 5 "

cAsE No. .» mo mann
CLIFFORD MANLEY, v`\%*</v~ 20‘5¢° ~ O{LL- 1<6~6 3\<»

Plaintiff,
v.

MAGICAL CRUISE COMPANY, LIMITED
d/b/a DISNEY CRUISE LINE,

Defendant,
/

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

Plaintiff, CLIFFORD MANLEY by and through undersigned counsel, sues Defendant,

MAGICAL CRUISE COMPANY, LIMITED d/b/a Disney Cruise Line, (“DCL”) and alleges:
PRELIMINARY ALLEGATIONS

1. Plaintiff, CLIFFORD MANLEY (“Plaintift”), is a resident of Pennsylvania.
2. Defendant DCL is a foreign entity With its principal place of business in the state of Florida.
3. This is an action for damages that exceed $75,000.00, exclusive of attorneys’ fees, interest,
and costs.
4. This matter also falls under the admiralty and maritime jurisdiction of this Court.
5. Defendant, at all material times, personally or through an agent:

a. Operated, conducted, engaged in or carried on a business venture in this state and/or
had an office or agency in this state;

b. Was engaged in substantial activity within this state;

c. Operated vessels in the navigable waters of this state; and/or

d. Committed one or more of the acts stated in Fla. Stat. §§ 48.081, 48.181 or 48.193.

l
LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.

Case 6:18-CV-O2056-.]A-G.]K Document 1 Filed 11/29/18 Page 2 of 5 Page|D 2

6. DCL was engaged in the business of providing to the public, and to the Plaintiff in
particular, for compensation, vacation cruises aboard the M/V Disney Dream (the “Vessel”).

7. DCL is subject to the jurisdiction of the Courts of this state.

8. The cause of action asserted in this Complaint arises under the General Maritime Law of
the United States.
9. The ticket for the vacation cruise in this matter specifies that suit is to be brought in one of

several locations, including in this Court.

10. At all material times, Defendant owned, operated, managed, maintained and/or controlled
the Vessel.

l 1. On or about January 10, 2018, Plaintiff was a fare-paying passenger on Defendant’s Vessel
upon navigable waters.

12. At all material times, Plaintiff was an above-the-knee amputee, using a wheelchair, and
traveling with a disability.

13. At all material times, Castaway Cay was Defendant’s private island, owned, leased,
controlled, operated, managed, maintained and/or possessed by Defendant and reserved
exclusively for DCL guests.

14. As part of providing vacation cruises for guests with disabilities or medical conditions,
DCL advertised that it had sand wheelchairs available to its passengers on Disney Castaway Cay,
15. On or about January 10, 2018, while Plaintiff was sitting in a sand wheelchair provided
and maneuvered by Defendant on Defendant’S private island-Castaway Cay-DCL allowed a
hazardous condition to exist regarding the condition of the wheelchair and/or its placement and
position on the beach so that the wheelchair toppled to one side injuring Plaintifi’s left hip and

fracturing his left femur, which required surgery.

2
LIPCON, MARGUL]ES, ALSINA & WINKLEMAN, P.A.

Case 6:18-CV-O2O56-.]A-G.]K Document 1 Filed 11/29/18 Page 3 of 5 Page|D 3

COUNT.I - NEGLIGENCE_

Plaintiff re-alleges, adopts, and incorporates by reference the allegations in paragraphs one

(l) through fifteen (15) as though alleged originally herein.

16. It was DCL’s duty to provide Plaintiff with reasonable care under the circumstances

17. On or about January 10, 2018, DCL and/or its agents, servants, and/or employees breached

the duty to provide Plaintiff with reasonable care under the circumstances

18. Plaintiff was injured due to the fault and/or negligence of Defendant, and/or its agents,

servants, and/or employees, as follows:

a.

b.

Failure to use reasonable care to provide Plaintiff with reasonably safe passage;
Failure to provide an adequate and properly functioning sand wheelchair on
Defendant’s private island_Castaway Cay;

Failure to properly use brakes and reasonable safeguards to prevent sand wheelchairs
from toppling over while in use by disabled passengers;

Failure to adequately and regularly inspect, maintain, monitor and/or keep the sand
wheelchairs in a reasonably safe condition;

F ailure to have adequate policies and procedures in place for the regular and adequate
inspection and maintenance of the sand wheelchairs on Defendant’s private island;
Failure to warn of dangers in using sand wheelchairs on Defendant’s private island;
Failure to provide properly trained crew to assist disabled passengers on Defendant’s
private island;

Failure to adequately train, supervise and monitor its crewmembers on the regular
and adequate inspection and maintenance of the sand wheelchairs on Defendant’s

private island;

3

LIPCON, MARGULIES, ALSINA & WlNK‘LEMAN, P.A.

Case 6:18-CV-O2O56-.]A-G.]K Document 1 Filed 11/29/18 Page 4 of 5 Page|D 4

i. Creating a dangerous condition and/or failing to remedy a dangerous condition
regarding the condition or placement of the sand wheelchair on Defendant’s private
island which was known by the Defendant or which in the exercise of reasonable care
Should have been known by the Defendant;

j. Failure to utilize proper and/or adequate maintenance, repair, and/or inspection
procedures so as to ensure that the sand wheelchairs are properly functioning and
reasonably safe;

k. Failure to warn of the dangerous condition and/or placement of the sand wheelchair;

l. Failure to incorporate applicable standards, including the Americans with Disabilities
Act (ADA), to walkways and areas accessible to passengers like the Plaintiff; and/or

m. Failure to ascertain the cause of prior similar accidents happening on Defendant’s
private island, so as to take adequate measures to prevent their reoccurrence, and
more particularly Plaintift’s incident.

19. All or some of the above acts and/or omissions by Defendant and/or its agents, servants,
and/or employees, caused and/or contributed to the sand wheelchair toppling over and severely
injuring Plaintiff.

20. Defendant overtly created the dangerous condition Which injured Plaintiff by negligently
placing Plaintiff in an unstable sand wheelchair and/or on an unstable beach surface. See, e.g.,
Rockey v. Royal Caribbean, 2001 WL 420993 (S.D. Fla. 2001) (no need to prove notice where the
cruise line improperly stored a bingo board that fell on P’s head); McDonough v. Celebrity, 64
F.Supp. 2d 259 (S.D.N.Y. 1999) (no need to prove notice when a passenger was struck by a falling

coconut drink placed on a ledge by the cruise line).

4
LchoN, MARGULIES, AleNA & WINKLEMAN, P.A.

Case 6:18-CV-O2O56-.]A-G.]K Document 1 Filed 11/29/18 Page 5 of 5 Page|D 5

21. In addition, Defendant knew of the foregoing conditions causing the Plaintiff's accident
and did not correct them, or the conditions existed for a sufficient length of time so that Defendant,
in the exercise of reasonable care under the circumstances, should have learned of them and
corrected them.
22. As a direct and proximate result of the Defendant’s negligence, Plaintiff was injured about
Plaintiff’s body and extremities, suffered physical pain, mental anguish, loss of enjoyment of life,
disability, disfigurement, aggravation of previously existing conditions, incurred medical expenses
in the care and treatment of injuries, and suffered physical handicap. The injuries are permanent
or continuing in nature, and Plaintiff will suffer the losses and impairments in the future, pain and
suffering and future medical expenses In addition, Plaintiff lost the benefit of the vacation, cruise,
and transportation costs.

WHEREFORE, the Plaintiff demands judgment for all damages recoverable under the
law against Defendant and demands a trial by jury.

Dated: November 27, 2018
Respectfully submitted,

LIPCON, MARGULIES,
ALSINA & WINKLEMAN, P.A.
Attorneys for Plaintijj‘

One Biscayne Tower, Suite 1776
2 South Biscayne Boulevard
Miami, Florida 33131

Telephone No.: (305) 373-3016
Facsimile No.: (305) 373-6204

By: /s/ Adria G. Notari
MICHAEL A. WINKLEMAN
Florida Bar No. 36719

E-mail: mwinkleman@lipcon.com
ADRIA G. NOTARI

Florida Bar No. 87272

E-mail: anotari@lipcon.com

5
LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.

